     Case 1:19-cv-00309-NONE-SKO Document 73 Filed 08/13/20 Page 1 of 2


 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8
       AHKEEM DESHAVIER WILLIAMS,                        Case No. 1:19-cv-00309-NONE-SKO
 9
                          Plaintiff,                     ORDER GRANTING IN PART JOINT
10                                                       STIPULATION TO CONTINUE
                                                         SETTLEMENT CONFERENCE AND
11            v.                                         MODIFY SCHEDULING ORDER

12     J. MARSH, #018609, California Highway             (Doc. 72)
       Patrol,
13
                          Defendant.
14
       _____________________________________/
15

16
             This case is currently set for a settlement conference on August 27, 2020, pretrial
17
      conference on August 31, 2020, and trial on October 27, 2020. The Court previously set a brief
18
      telephonic pre-settlement conference for August 19, 2020. (See Doc. 71.)
19
             On August 11, 2020, the parties filed a “Joint Stipulation to Continue Settlement
20
      Conference and Modify Court’s . . . Scheduling Order[.]” (Doc. 72.) The parties state that a
21
      continuance of the settlement conference, pretrial conference and trial dates is necessary because
22
      Defendant has pending motions to declare Plaintiff a vexatious litigant and for summary judgment,
23
      and due to the coronavirus (COVID-19) pandemic and associated restrictions and delays. (Id. at
24
      1–3.) The parties propose that the scheduling conference be continued to January 15, 2021, the
25
      pretrial conference be continued to February 15, 2021, and the trial date be continued to March 15,
26
      2021. (Id. at 3.)
27

28
     Case 1:19-cv-00309-NONE-SKO Document 73 Filed 08/13/20 Page 2 of 2


 1           The Court finds good cause to continue the dates, but must continue the trial date further
 2 than requested, to allow sufficient time between the pretrial conference and trial dates. The Court

 3 will also adjust the dates to conform to the Court’s scheduling preferences and to avoid federal

 4 holidays, including the date of February 15, 2021. Accordingly, IT IS HEREBY ORDERED:

 5
             1.    The settlement conference date is CONTINUED to January 14, 2021, at 10:30
 6
      A.M. The parties shall submit confidential settlement conference statements by no later than
 7
      December 28, 2020. The Court will hold a brief telephonic conference prior to the settlement
 8
      conference on January 6, 2021, at 4:00 p.m. (dial-in number: 1-888-557-8511; passcode
 9
      6208204#). The currently scheduled August 19, 2020 pre-settlement telephonic conference is
10
      VACATED.
11
             2.    The pretrial conference date is CONTINUED to February 22, 2021, at 3:30 P.M.
12

13           3.    The trial date is CONTINUED to May 11, 2021, at 8:30 A.M.

14
     IT IS SO ORDERED.
15

16 Dated:     August 12, 2020                                  /s/   Sheila K. Oberto             .
17                                                   UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25

26
27

28

                                                    2
